Title: From George Washington to Colonel Stephen Moylan, 12 May 1777
From: Washington, George
To: Moylan, Stephen



Dear Sir
Head Quarters Morris Town 12th May 1777.

A party of your Regiment arrived here Yesterday with an escort of money. Their appearance has convinced me fully of the danger which I always apprehended from the similiarity of their Uniform to that of the British Horse, and the officer who commands the party, tells me, that the people were exceedingly alarmed upon the Road, and had they been travelling thro’ a part of the Country, where it might have been supposed the Enemy’s Horse would be foraging or scouting, they would in all probability have been fired upon. The inconvenience will increase, when your Regiment joins the Army. Your patroles will be in constant danger from our own scouting Parties and whenever there is occasion to dispatch a party into the country, they will alarm the Inhabitants.
I therefore desire that you will immediately fall upon means, for having the colour of the Coats changed, which may be done, by dipping into that kind of dye that is most proper to put upon Red. I care not what it is, so that the present colour be changed. I am Dear Sir, Your Most Obedt Servt

G. Washington

